In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 20-1790
UNITED STATES OF AMERICA,
                                                 Plaintiff-Appellee,
                                v.

LLOYD ROBL,
                                             Defendant-Appellant.
                    ____________________

        Appeal from the United States District Court for the
                    Western District of Wisconsin.
       No. 3:18-cr-00136-wmc-1 — William M. Conley, Judge.
                    ____________________

   ARGUED FEBRUARY 12, 2021 — DECIDED AUGUST 9, 2021
                ____________________

   Before RIPPLE, HAMILTON, and ST. EVE, Circuit Judges.
    RIPPLE, Circuit Judge. Lloyd Robl, working as an unli-
censed and uninsured asbestos abatement contractor, under-
took asbestos removal and disposal services for clients in
Minnesota and Wisconsin. After a grand jury returned a
seventeen-count indictment against Mr. Robl, he entered in-
to a plea agreement. He pleaded guilty to one count of wire
fraud for falsely holding himself out as a licensed and in-
sured asbestos abatement contractor as part of a larger
2                                                   No. 20-1790

scheme to defraud customers. He also pleaded guilty to one
count of knowingly releasing asbestos into the ambient air
by burning asbestos-containing material in burn piles and in
burn barrels at his home. The district court sentenced
Mr. Robl to a total of 144 months’ imprisonment and entered
its judgment on September 16, 2019. In doing so, it noted
that it had not yet determined a restitution amount and set a
restitution hearing.
    At Mr. Robl’s request, the district court cancelled the ini-
tial restitution hearing until after the disposition of his
then-pending direct appeal. Mr. Robl later moved to dismiss
his initial appeal with prejudice, and we granted that mo-
tion. The district court then set a new restitution hearing.
However, after a telephonic status hearing, at which
Mr. Robl was not present but was represented by counsel,
the restitution hearing was again cancelled, and the district
court subsequently entered restitution in the amount of
$94,031.41.
    Mr. Robl now appeals that restitution order. He first chal-
lenges the district court’s jurisdiction to enter restitution. He
further challenges the district court’s award of $94,031.41
and contends that the district court denied him his rights to
be present and to speak as guaranteed by Federal Rules of
Criminal Procedure 43(a) and 32(i)(4).
    We conclude that the district court had jurisdiction to en-
ter the restitution order and that it committed no error in the
course of adjudicating the amount of restitution. We there-
fore affirm the judgment of the district court.
No. 20-1790                                                 3

                              I
                      BACKGROUND
                             A.
              The Underlying Criminal Activity
    Mr. Robl worked as a self-employed asbestos abatement
contractor. In that role, he provided asbestos removal and
disposal services for residential and commercial clients in
Minnesota and Wisconsin. He operated his company, AAS
Incorporated, from his home in Wisconsin. Mr. Robl ob-
tained an asbestos abatement certification in 1993 from the
State of Minnesota. In July 2001, the Minnesota Department
of Health revoked his certification because Mr. Robl had vio-
lated departmental rules governing the removal of asbestos
in four different cases. In January 2004, a Minnesota Circuit
Court issued a permanent injunction against Mr. Robl, pro-
hibiting him from performing asbestos-related work without
a license, or advertising that he had such license. That same
year, the Minnesota Department of Health sent a
cease-and-desist letter to Mr. Robl for his continued Internet
advertisements in violation of the court order.
   From at least 2011 to 2016, Mr. Robl continued to operate
AAS and held himself out to be licensed and insured in as-
bestos removal. Doing business as AAS, Mr. Robl falsely ad-
vertised on Craigslist and other Internet sites in Minnesota
and Wisconsin. Several clients and prospective clients in-
quired further about the status of Mr. Robl’s license;
Mr. Robl created and provided falsified documents upon re-
quest, some of which contained forged signatures.
   When customers hired AAS, Mr. Robl used improper
and unsafe methods to abate the asbestos. From October
4                                                 No. 20-1790

2013 to September 2016, Mr. Robl burned materials
containing asbestos in burn piles and in fifty-five-gallon
burn barrels at his home. He dumped or spread the ashes of
the asbestos-laden materials at various remote locations in
Wisconsin. Mr. Robl recruited at least eight associates to
assist in AAS work, whom he paid with methamphetamine.
Those associates were unlicensed and untrained in asbestos
abatement. Mr. Robl did not provide or enforce the use of
personal protective equipment.
   In June 2016, a fire ignited on Mr. Robl’s property while
he was burning asbestos-laden materials. A subsequent in-
vestigation confirmed the presence of asbestos. Following
that discovery, authorities sought and executed a search
warrant for Mr. Robl’s residence. He also was served with a
subpoena to produce AAS business records. Mr. Robl con-
cealed the records in a storage unit until they were later dis-
covered and recovered.
                              B.
              The District Court Proceedings
                              1.
   On October 10, 2018, a grand jury returned a
seventeen-count indictment against Mr. Robl. The
indictment set forth charges of wire fraud, in violation of 18
U.S.C. § 1343 (Counts 1–14); knowingly releasing into the
ambient air a hazardous air pollutant, namely asbestos-
containing material, in violation of 42 U.S.C. § 7413(c)(5)
(Count 15); knowingly and willfully disposing of asbestos-
containing material without proper accreditation by a state
under the Toxic Substances Control Act, in violation of 15
U.S.C. § 2615(b) (Count 16); and knowingly and corruptly
No. 20-1790                                                           5

concealing and attempting to conceal documents with the
intent to impair the availability of these documents for use in
an official proceeding, in violation of 18 U.S.C. § 1512(c)(1)
(Count 17).
    Mr. Robl entered into a plea agreement under which he
pleaded guilty to Counts 14 and 15, in exchange for the Gov-
ernment’s dismissal of the remaining counts and for its rec-
ommendation that he receive the maximum available reduc-
tion for acceptance of responsibility. Mr. Robl also agreed to
pay appropriate restitution.
   The probation office prepared a presentence report. For a
violation of 18 U.S.C. § 1343, Mr. Robl had a base offense
level of seven. See U.S.S.G. § 2B1.1(a). Section 2B1.1(b)(1)
provides a schedule for adjusting an offense level based on
the amount of loss derived from the defendant’s relevant
          1
conduct. Application Note 3(B) indicates that “gain that re-
sulted from the offense” shall be used “as an alternative
measure of loss only if there is a loss but it reasonably cannot
be determined.” Relying on this guidance, the Government
submitted records from Mr. Robl’s three bank accounts list-
ing checks made payable to him or AAS, or that referred to
asbestos services, totaling $111,923. Accordingly, the proba-
tion office applied an eight-level increase under
§ 2B1.1(b)(1)(E) for a “loss amount” that exceeds $95,000 but
not $150,000. As for restitution, the initial presentence report


1 If the loss amount is more than $40,000 but less than or equal to
$95,000, § 2B1.1(b)(1)(D) provides for a six-level increase; if the loss
amount is more than $95,000 and less than or equal to $150,000,
§ 2B1.1(b)(1)(E) provides for an eight-level increase.
6                                                         No. 20-1790

stated that victims had been notified and mailed requests for
information, but that “no submissions related to restitution
                                                                    2
consideration” had been returned to the probation office.
   Mr. Robl objected to the probation office’s calculation of
the loss amount. He first submitted that the measure of
“gain” should not be employed as the measure of “loss” be-
                                                                    3
cause “actual loss reasonably [could] be determined.” In
Mr. Robl’s view, the Government reasonably could contact
each of his customers and identify what losses were sus-
tained related to his work. 4 Second, Mr. Robl submitted that
not all checks deposited into his bank account were from as-
bestos abatement work; payment for legitimate work should
not have been included in the calculations. In Mr. Robl’s
view, $23,454.80 was the appropriate loss amount figure, re-
flecting only the checks that denoted asbestos work on the
memo line. He also objected that his expenses incurred in
the performance of the work were not deducted. Although
Mr. Robl objected to the loss-amount paragraphs in the ini-
tial presentence report, he made no objection to the report’s
restitution paragraphs.
   The Government had no objections to the initial presen-
tence report but made an additional request for restitution in


2 R.33 at 14.

3 R.36 at 2.

4 Mr. Robl noted that proper losses directly resulting from his fraud
would include the cost to “hire licensed abatement contractors to clean
residual contamination” or the “disposal of personal items that could not
be decontaminated.” Id.
No. 20-1790                                                             7

the amount of $1,993.95, stemming from the cleanup costs
incurred by Mr. Robl’s landlord after he evicted Mr. Robl.
The Government advised that this addition brought the total
restitution amount to $113,916.95.
   The probation office’s revised presentence report updat-
ed the restitution paragraph to include the Government’s
proposed amount of $113,916.95 and noted that the court
could conduct a restitution hearing within ninety days of the
sentencing hearing if restitution had not been determined by
the time of sentencing. The probation office’s sentencing rec-
ommendation further indicated that Mr. Robl was to pay
mandatory restitution, but that the parties were unable to
agree on a restitution amount at that time.
    In his sentencing memorandum, Mr. Robl reiterated his
objection to “the use of $111,923.00 as the amount of ‘loss’ in
this case and the associated eight level enhancement” under
          5
§ 2B1.1. He withdrew his objection that any “loss” calcula-
tion needed to account for his incurred expenses, and
acknowledged that “the entire amount paid by customers
                                                                    6
for asbestos removal is the appropriate measure of loss.” In
his view, however, the only amount of loss that the Gov-
ernment had proven was $23,454.80, the sum that represent-
ed the checks deposited into Mr. Robl’s business account for
which there was a memo or notation confirming that the
check was paid in exchange for asbestos abatement services.



5 R.41 at 7.

6 Id. (emphasis omitted) (citing U.S.S.G. § 2B1.1 cmt n.3(F)(v)).
8                                                 No. 20-1790

    Mr. Robl alternatively submitted that, if the court deter-
mined that any checks made payable to AAS were sufficient
proof of asbestos-related services (with or without a notation
indicating asbestos services), then checks made payable to
Mr. Robl personally and that did not contain a memo or no-
tation denoting asbestos abatement services could not rea-
sonably be inferred to represent loss amounts. If the court
employed this alternate calculation, he submitted that the
correct loss amount was $94,031.41. Mr. Robl requested ad-
ditionally that the court consider that the victims received
asbestos abatement services and that he incurred expenses in
providing those services.
   At the sentencing hearing, the district court rejected
Mr. Robl’s objections to the calculation. With respect to the
proposed $23,454.80 figure (limited to checks paid to AAS
with a written memo or notation for asbestos abatement
services), the court found that “there [was] no evidence of
the defendant engaging in anything other than asbestos-
                                            7
related work during the damage period.” The court also
found without merit Mr. Robl’s contention that the checks
made to him directly should be excluded; “it [was] more
than likely that virtually all of the amount went for asbestos
                             8
abatement or related work.” The court concluded that “the
great preponderance of the evidence support[ed] a loss of at
least $94,031.41, that is to say, direct payments to the
defendant for asbestos abatement services that were falsely



7 R.54 at 4.

8 Id. at 5.
No. 20-1790                                                      9

                                                             9
offered as being licensed and performed properly.” The
court also concluded that a check made out to Mr. Robl
personally for “Garage ACBM Removal” “almost certainly
                                                       10
[stood] for asbestos-containing building materials.” With a
total loss amount of $95,189.41, the court therefore applied
the eight-level enhancement because the loss exceeded
$95,000 but not $150,000 under § 2B1.1(b)(1)(E).
  The court sentenced Mr. Robl to 144 months’ imprison-
ment. On the matter of restitution, the court ordered:
          The defendant is to pay mandatory restitution
          to the U.S. Clerk of Court for the Western Dis-
          trict of Wisconsin, but my understanding is at
          this time the parties have been unable to agree
          on a restitution amount, so pursuant to Section
          3664(d)(5) of Title 18, a restitution hearing is
          scheduled for December 12, 2019, at 9:00 a.m.,
          although I encourage the parties to continue to
          work to try to arrive at an appropriate
                    11
          amount.
   The court entered a written judgment and statement of
reasons on September 16, 2019.
                                 2.
  On September 24, 2019, Mr. Robl appealed that judg-
ment. On December 11, 2019, Mr. Robl requested that the

9 Id. at 4.

10 Id. at 5.

11 Id. at 58–59.
10                                                       No. 20-1790

district court cancel the restitution hearing pending the dis-
position of his direct appeal then pending before this court.
The district court granted his motion. Mr. Robl subsequently
filed a motion in this court to voluntarily dismiss his appeal
with prejudice, which we granted on February 11, 2020.
   With the appeal dismissed, the district court then reset
the restitution hearing for April 2, 2020. Two days before the
scheduled hearing, the court held a telephonic status
conference “to address the need, if any, for a formal
                                                                     12
restitution hearing based on the record before the Court.”
Mr. Robl was not present but was represented by counsel.
The Government, resting on its restitution memorandum,
requested the district court order restitution in the amount
of $95,819.41. 13 Mr. Robl’s counsel presented two objections
to the district court’s entering a restitution order. First,
counsel contended that the district court no longer had
jurisdiction to enter a restitution order because Mr. Robl
already had been sentenced and had appealed the sentence.
Second, counsel argued, in the alternative, that Mr. Robl had
the right to confrontation and cross-examination of the
witnesses. She expressed concern about the purpose of the
checks and argued that the specific services rendered by Mr.
Robl for these payments was unclear. She suggested that it


12 R.71 at 2.

13 The Government arrived at $95,819.41 by taking Mr. Robl’s proposed
figure, $94,034.41, which reflected checks made payable to AAS or had a
memo denoting asbestos abatement services, and adding $1,788, which
reflected a check made out to Mr. Robl personally for “Garage ACBM
Removal.”
No. 20-1790                                                     11

was not known whether “the entire amounts paid had to do
with abatement processes or if there were other unrelated
costs included in those for work that was done
                       14
appropriately.” She further stated that “Mr. Robl has the
right to cross-examine the people … claiming the restitution
and has a right to more information to determine what
                                                 15
actually forms the basis of that restitution.”
   The court pressed defense counsel on what
cross-examination would uncover, noting that “[t]he checks
themselves were made out to [Mr. Robl’s] asbestos removal
                  16
company.” The court observed that there were no sugges-
tions or any evidence that he was retained for anything other
than asbestos removal work. Even if Mr. Robl performed
other work, because he obtained the contracts by “[holding]
himself out as a licensed asbestos abatement contractor,” the
                                                      17
court saw no need to confront the witnesses. The court
asked counsel whether there was any evidence or even a
single affidavit that “indicated that [the victims] weren’t
paying for asbestos removal” or that the checks “[didn’t]
                                                           18
represent exactly what they appear[ed] to be.” Defense
counsel could not provide, and was not aware of, any such
evidence.


14 R.71 at 5.

15 Id.

16 Id. at 6.

17 Id.

18 Id. at 7, 8.
12                                                              No. 20-1790

   The court concluded that the Government’s coming for-
ward with proof of customer checks made payable to
Mr. Robl’s asbestos removal company was sufficient to es-
tablish that he more likely than not obtained that work by
fraud. Thus, without any evidence that Mr. Robl performed
other non-asbestos-related work—evidence that “[Mr. Robl]
would be in the best position to identify”—the court rejected
defense counsel’s request to hold a hearing to cross-examine
                 19
each witness.
                                      3.
    On May 6, 2020, the court entered a written restitution
order in the amount of $94,031.41. In that order, the court
first rejected counsel’s jurisdictional objection, concluding
that “the court retains the power to order restitution, having
                                                     20
stated its intent to do so at sentencing.” Further, Mr. Robl
had “cited no legal authority suggesting that [the district
court] lacks jurisdiction over this issue now that his appeal
                            21
has been dismissed.” As to Mr. Robl’s request to confront
and cross-examine each victim, the court first reiterated:
         [T]he vast preponderance of the evidence sup-
         ported a loss amount of at least $94,031.41,
         which consisted of the total of checks paid by
         customers of AAS. Indeed, in an abundance of
         caution, the court excluded in its loss amount


19 Id. at 9.

20 R.65 at 2 (citing Dolan v. United States, 560 U.S. 605, 608 (2010)).

21 Id. at 3.
No. 20-1790                                                 13

         calculation at sentencing an additional
         $21,291.59 in checks made out to the defendant
         personally, rather than to his asbestos abate-
         ment company, even though some of those
         checks were specifically marked as being for
         asbestos removal, and the defendant appears
                                                   22
         to have had no other business ventures.
The court observed that Mr. Robl did not object to the Gov-
ernment’s restitution memorandum, proposed findings of
fact, or summary exhibits, except to suggest the possibility
that some of the work performed may have been for some-
thing else. The court repeated that the Government’s burden
was to demonstrate the loss amount by a preponderance of
the evidence, and there was “little, if any, doubt that each of
these customers were defrauded into believing that they had
hired a licensed and insured asbestos removal company ca-
pable of removing and disposing of their asbestos materials
                                    23
in a proper and safe manner.”
   The court rejected Mr. Robl’s suggestion that some of the
work performed was possibly unrelated to asbestos removal
because (1) the evidentiary standard was a preponderance of
the evidence, which the court concluded was overwhelming-
ly met; and (2) when given the opportunity to cite an exam-
ple of such unrelated work, defense counsel conceded she
could not, even though Mr. Robl was in the best position to
have identified such work. Thus, the court refused to “trou-


22 Id. (internal quotation marks omitted).

23 Id. at 4.
14                                                             No. 20-1790

ble the individual victims to appear and provide testimony,
at least in light of the overwhelming circumstantial evidence
                      24
before the court.”
                                      II
                               ANALYSIS
    Mr. Robl now appeals the restitution judgment of the dis-
trict court. He first challenges the district court’s jurisdiction
to enter the restitution order. He also challenges the district
court’s restitution award of $94,034.41 and contends that his
right to be present and speak were violated at the telephonic
status hearing on March 31, 2020.
                                     A.
  The District Court’s Authority to Adjudicate Restitution
    The district court’s authority to order restitution is a mat-
ter we review de novo. United States v. Webber, 536 F.3d 584,
601 (7th Cir. 2008). The Mandatory Victims Restitution Act,
18 U.S.C. § 3663A,25 authorizes the district court to impose


24 Id. at 5.

25 18 U.S.C. § 3663A(a)(1) provides:

         Notwithstanding any other provision of law, when sen-
         tencing a defendant convicted of an offense described in
         subsection (c), the court shall order, in addition to, or in
         the case of a misdemeanor, in addition to or in lieu of,
         any other penalty authorized by law, that the defendant
         make restitution to the victim of the offense or, if the vic-
         tim is deceased, to the victim’s estate.
18 U.S.C. § 3663A(c)(1) states that this section applies to sentencing pro-
ceedings for “offense[s] against property under this title … , including
                                                             (continued … )
No. 20-1790                                                            15

restitution for losses to victims. Section 3663A(d) states that
“[a]n order of restitution under this section shall be issued
and enforced in accordance with section 3664.” Relevant
here, 18 U.S.C. § 3664(d)(5) provides:
        If the victim’s losses are not ascertainable by
        the date that is 10 days prior to sentencing, the
        attorney for the Government or the probation
        officer shall so inform the court, and the court
        shall set a date for the final determination of
        the victim’s losses, not to exceed 90 days after
        sentencing.
                                   1.
    Mr. Robl contends that the district court did not have the
jurisdiction to order restitution on May 6, 2020. In Mr. Robl’s
view, § 3664(d)(5) only allows a district court to postpone
restitution decisions if the amount is “not ascertainable by
the date that is 10 days prior to sentencing” and “the attor-
ney for the Government or the probation officer” has so in-
                     26
formed the court. Here, Mr. Robl submits, the district court
did not validly postpone the restitution hearing; consequent-
ly, the court did not retain jurisdiction to enter a later restitu-
tion order. Specifically, he contends that the restitution


( … continued)
any offense committed by fraud or deceit … in which an identifiable vic-
tim or victims has suffered a physical injury or pecuniary loss.” See also
United States v. Day, 418 F.3d 746, 751–53 (7th Cir. 2005) (detailing how
the Mandatory Victims Restitution Act shaped the statutory history and
changed restitution law and procedure).
26 Appellant’s Br. 10.
16                                                No. 20-1790

amount was ascertainable prior to sentencing and that nei-
ther the Government nor the probation officer informed the
district court that the amount was not ascertainable. Further,
he maintains that the district court failed to find explicitly
that the restitution amount could not be determined.
    The Supreme Court’s decision in Dolan v. United States,
560 U.S. 605 (2010), anchors our analysis. There, a district
court had stated at sentencing that it had insufficient infor-
mation on the record to order restitution but made clear that
a restitution award would be ordered in the future. Id. at
608. The court held a restitution hearing three months after
the expiration of the ninety-day deadline. Id. at 609. The de-
fendant argued that “the law no longer authorized the court
to order restitution.” Id. The Supreme Court disagreed. The
Court concluded that § 3664(d)(5) is a deadline that “seeks
speed by creating a time-related directive that is legally en-
forceable but does not deprive a judge or other public offi-
cial of the power to take the action to which the deadline ap-
plies if the deadline is missed.” Id. at 611. “The fact that a
sentencing court misses the statute’s 90-day deadline, even
through its own fault or that of the Government, does not
deprive the court of the power to order restitution.” Id. Dolan
therefore makes clear that, even after the ninety-day dead-
line has elapsed, the district court retains the authority to
order restitution, “at least where … the sentencing court
made clear prior to the deadline’s expiration that it would
order restitution, leaving open … only the amount.” Id. at
608.
   Mr. Robl does not contest Dolan’s holding that a court
may order restitution after the deadline’s expiration. Instead,
he claims that “[h]is case is about whether a district court
No. 20-1790                                                                 17

can lawfully delay a restitution determination when it has all
the necessary information but postpones a decision for a rea-
son other than the ability to ascertain a restitution
            27
amount.” Mr. Robl contends that because the Government
had submitted evidence and spreadsheets detailing the
check amounts paid by the victims, the district court had all
of the information required to ascertain a restitution amount.
Accordingly, Mr. Robl submits, the district court had no val-
id basis to postpone the restitution determination.
                                    2.
    We cannot accept Mr. Robl’s contentions that there was
no valid reason to defer his restitution hearing. We reject en-
tirely this characterization of the record. Mr. Robl requested
cancellation of the original restitution hearing while his di-
rect appeal was pending before us. After we granted
Mr. Robl’s motion to dismiss his appeal with prejudice, the
                                                                       28
district court promptly reset the restitution hearing date.


27 Id. at 13–14.

28 The Supreme Court also acknowledged the possibility of an appeal
that occurs prior to the restitution determination:
        Moreover, § 3664(o) provides that a “sentence that im-
        poses an order of restitution,” such as the later restitu-
        tion order here, “is a final judgment.” Thus, it is not sur-
        prising to find instances where a defendant has ap-
        pealed from the entry of a judgment containing an initial
        sentence that includes a term of imprisonment; that
        same defendant has subsequently appealed from a later
        order setting forth the final amount of restitution; and
        the Court of Appeals has consolidated the two appeals
        and decided them together.
                                                            (continued … )
18                                                   No. 20-1790

    The sequence of events in the district court is revealing.
The revised presentence report indicated clearly that
requests for information had been mailed to the victims and
that no submissions had yet been returned to the probation
office. On this basis, the probation office advised that the
court could conduct a restitution hearing within the
ninety-day period provided under § 3664(d)(5). As we noted
above, Mr. Robl continued to object to the restitution amount
through the March 31 status hearing. One of his multiple
objections was that there was insufficient information
concerning the purpose of the checks and whether there
were other unrelated costs included in those payments. That
the court ultimately accepted the Government’s proposed
figure does not mean the amount due was known
definitively prior to sentencing. See, e.g., United States v.
Dalicandro, 711 F. App’x 38, 41 (2d Cir. 2017) (holding that
the court’s ordering of restitution in the amount stated in the
presentence report did not mean that the amount due was
known, but that the court did not accept either party’s
arguments); United States v. Ahuama, 686 F. App’x 82, 86 (3d
Cir. 2017) (finding no error in delayed restitution order after
Government submitted multiple restitution numbers and
parties agreed to keep restitution calculation open for a later,
final hearing).
    The Mandatory Victims Restitution Act imposes a dead-
line “to give victims timely relief; it is not written to give de-
fendants an absolute deadline, after which they are freed
from providing restitution to the individuals they have

( … continued)
Dolan, 560 U.S. at 618.
No. 20-1790                                                            19

harmed.” United States v. Bour, 804 F.3d 880, 888 (7th Cir.
2015); see also Dolan, 560 U.S. at 613–14; United States v.
Grimes, 173 F.3d 634, 639 (7th Cir. 1999) (noting that the “in-
tended beneficiaries [of the statute] are the victims, not the
victimizers”). Accordingly, the district court acted consist-
ently with § 3664(d) and Dolan when it made clear that it
would order restitution, leaving open for a later date only
the amount of restitution. We conclude that the district court
had jurisdiction to order restitution when it did.
                                   B.
           Determining the Amount of Restitution
    Mr. Robl next challenges the court’s calculation of                the
restitution amount. Prior to the court’s restitution order,            the
Government had submitted a restitution amount                           of
$95,819.41. This proposed figure reflected the sum of                  the
                                                                  29
$94,031.41 fraud loss amount determined at sentencing and
a $1,788 check made out to Mr. Robl with the notation “Gar-
age ACBM Removal.” Although the court concluded that
“Garage ACBM Removal” very likely meant “Garage Asbes-
tos Containing Building Materials Removal,” it excluded the
$1,788 check out of an abundance of caution. In the end, the
court ordered restitution in the amount of $94,031.41.




29 Recall that the $94,031.41 fraud loss amount was Mr. Robl’s alterna-
tive proposed figure at sentencing, which reflected the total of all cus-
tomer checks made out to Mr. Robl’s asbestos removal company, AAS,
and customer checks that included a notation that the payment was for
asbestos removal.
20                                                   No. 20-1790

                                1.
    We review a restitution order for an abuse of discretion,
viewing the evidence in the light most favorable to the Gov-
ernment. United States v. Orillo, 733 F.3d 241, 244 (7th Cir.
2013). If an issue has been waived, we review for plain error.
United States v. Randle, 324 F.3d 550, 555 (7th Cir. 2003). Un-
der plain error review, “there must be an ‘error’ that is
‘plain’ and that ‘affect[s] substantial rights.’” United States v.
Olano, 507 U.S. 725, 732 (1993) (alteration in original) (citing
Fed. R. Crim. P. 52(b)). We also have “discretion to decide
whether to notice and remedy the error, the exercise of
which depends on whether the error ‘seriously affects the
fairness, integrity or public reputation of judicial proceed-
ings.’” Randle, 324 F.3d at 555 (quoting Olano, 507 U.S. at
732).
    A “restitution issue is similar but not identical to the loss
amount issue.” United States v. White, 883 F.3d 983, 992 (7th
Cir. 2018). As we noted in United States v. Locke, 759 F.3d 760,
765 (7th Cir. 2014), a case can take on “an unnecessarily
complicated pallor by co-mingling the concepts of loss and
restitution.” Restitution under the Mandatory Victims Resti-
tution Act is narrower than loss under the Guidelines: resti-
tution “is limited to the actual losses caused by the specific
conduct underlying the offense.” Id. at 765 (citing Orillo, 733
F.3d at 244). Loss calculations for sentencing purposes “can
also include the amount a defendant placed at risk and must
be based on the conduct of conviction and relevant conduct
that is criminal or unlawful.” Id. (internal citation omitted)
(citing United States v. Swanson, 394 F.3d 520, 527 (7th Cir.
No. 20-1790                                                               21

2005); Orillo, 733 F.3d at 244; United States v. Littrice, 666 F.3d
                                 30
1053, 1060 (7th Cir. 2012)).
    The Government must establish the restitution amount
by a preponderance of the evidence. Orillo, 733 F.3d at 244.
“That standard requires only that the fact-finder believe that
the existence of a fact is more probable than its
non-existence.” Id. “Although the burden is on the govern-
ment to prove loss, a defendant’s wholly unsubstantiated
statements are not enough to counter or even question the
court’s acceptance of the government’s proof of loss.” Swan-
son, 394 F.3d at 527. The district court has “broad discretion
to determine the procedures for calculating the amount of
restitution.” United States v. Hassebrock, 663 F.3d 906, 925 (7th
              31
Cir. 2011).
                                      2.
    Mr. Robl challenges several aspects of the district court’s
restitution order. First, he claims that his due process rights
were violated when he was not given a meaningful oppor-


30 See also United States v. Rhodes, 330 F.3d 949, 953 (7th Cir. 2003)
(“While for sentencing purposes ‘loss’ is defined as the greater of either
the ‘actual’ or the ‘intended’ amount lost due to the fraud, see U.S.S.G.
§ 2B1.1, cmt. n.2 (2002), for restitution purposes the statute implicitly re-
quires that the restitution award be based on the amount of loss actually
caused by the defendant’s offense.”).
31 See also United States v. Minneman, 143 F.3d 274, 284 (7th Cir. 1998)
(“Congress contemplated that a restitution order might require a district
court to resolve complex questions regarding the amount of loss. Nota-
bly, Congress left the choice of procedures to the discretion of the
court.”).
22                                                   No. 20-1790

tunity to rebut the Government’s assertions of loss. Second,
he contends that a complete accounting of losses as to each
victim did not occur, in violation of § 3664(a). Finally, he
maintains that the district court failed to subtract the value
of the services provided from the restitution amount. In his
view, if the district court had subtracted that value, the
proper restitution amount should be zero. We address each
of these challenges in turn.
                                a.
   Mr. Robl urges that the district court erred in cancelling
the formal restitution hearing because he had a right to be
heard in such a setting on the issues before the district court.
    We first consider whether the district court violated
Mr. Robl’s right to be present and speak under Federal Rules
of Criminal Procedure 43(a) and 32(i)(4), when it held the
telephonic status conference on restitution without Mr. Robl
present. Rule 43(a) provides that “the defendant must be
present at … sentencing.” Rule 32(i)(4) requires the court to
“address the defendant personally in order to permit the de-
fendant to speak or present any information to mitigate the
sentence.”
    However, we considered and rejected a similar argument
in United States v. Stivers, 996 F.3d 800 (7th Cir. 2021). Section
3664, the statutory provision governing the issuance and en-
forcement of restitution awards, provides that “[t]he provi-
sions of this chapter, chapter 227, and Rule 32(c) of the Fed-
eral Rules of Criminal Procedure shall be the only rules ap-
plicable to proceedings under this section.” 18 U.S.C.
§ 3664(c) (emphasis added). When Congress amended § 3664
to authorize delayed restitution orders, “it also amended the
No. 20-1790                                                               23

statute to unequivocally provide that Rule 32(c) was ‘the on-
ly’ federal rule applicable to such orders.” Stivers, 996 F.3d at
801. Congress has been explicit in stating that no other fed-
eral rules applied, “clearly express[ing] its intent to suspend
the requirements of Rule 43(a)(3) [and Rule 32(i)(4)] for resti-
tution orders entered under § 3664.” Id. The plain language
of the statute therefore clearly forecloses the applicability of
                                   32
Rule 43(a) and Rule 32(i)(4).
    We also cannot conclude that Mr. Robl’s due process
rights were violated when the district court cancelled the
restitution hearing and denied him the opportunity to pre-
sent more evidence challenging the restitution amount.
Mr. Robl contends that he was not given “a meaningful op-
portunity to rebut the prosecutor’s assertions of loss,” and
that “the judge should have allowed the defense to
cross-examine the Government’s witnesses to probe whether
                                                                     33
the claimed amounts were accurate and reliable.” He
claims that he “would have been able to tender evidence


32 We reject Mr. Robl’s supplemental invocation of waiver and the prin-
ciple of party presentation of United States v. Sineneng-Smith, 140 S. Ct.
1575 (2020). Sineneng-Smith’s principle of party presentation is invoked
by courts for the proposition that a court should not identify sua sponte
issues not raised or briefed by the parties. These situations, however, are
distinct from “[w]hen an issue or claim is properly before the court[;
then,] the court is not limited to the particular legal theories advanced by
the parties, but rather retains the independent power to identify and ap-
ply the proper construction of governing law.” Kamen v. Kemper Fin.
Servs., Inc., 500 U.S. 90, 99 (1991). Whether Rule 43(a) or Rule 32(i)(4) ap-
plies to restitution awards is an issue squarely before us.
33 Appellant’s Br. 21–22.
24                                                           No. 20-1790

countering the Government’s restitution claims” or at least
                                  34
present his own testimony.
    Through this request, Mr. Robl sought an opportunity to
establish that the checks were for services other than asbes-
tos abatement or that the check amounts were inaccurate. As
presented to the district court, this request amounted to
seeking permission to conduct the proverbial “fishing expe-
dition.” His counsel indicated that she was unaware of the
existence of evidence to support such a claim, despite
Mr. Robl’s being in the best position to come forward with
such evidence. The district court certainly acted well within
its discretion in deciding that Mr. Robl’s purely speculative
assertions, without any evidence or indication of what fur-
ther cross-examination would uncover, were unjustified.
                                         b.
   We next consider Mr. Robl’s contention that the district
court failed to require a complete accounting of losses to
                                                 35
each victim, as required by § 3664(a).                Section 3664(a) in-

34 Id. at 21.

35 Section 3664(a), in full, provides:

         For orders of restitution under this title, the court shall
         order the probation officer to obtain and include in its
         presentence report, or in a separate report, as the court
         may direct, information sufficient for the court to exer-
         cise its discretion in fashioning a restitution order. The
         report shall include, to the extent practicable, a complete
         accounting of the losses to each victim, any restitution
         owed pursuant to a plea agreement, and information re-
         lating to the economic circumstances of each defendant.
         If the number or identity of victims cannot be reasonably
                                                              (continued … )
No. 20-1790                                                        25

structs the court to obtain from the probation officer a
presentence report containing “information sufficient for the
court to exercise its discretion in fashioning a restitution or-
der.” That report is to include, “to the extent practicable, a
complete accounting of the losses to each victim.” Id.
    A court may rely on the information provided in the
presentence report “so long as it is well supported and ap-
pears reliable.” United States v. Scalzo, 764 F.3d 739, 745 (7th
Cir. 2014) (quoting United States v. Panice, 598 F.3d 426, 439
(7th Cir. 2010)). “A defendant bears the burden of showing
that the [presentence report] is inaccurate or unreliable, and
a simple denial of its accuracy does not discharge this bur-
den.” Id. If the defendant is able to create “real doubt as to
the information’s reliability,” the burden shifts to the gov-
ernment to demonstrate the accuracy of the presentence re-
port’s restitution information. Id.
   Mr. Robl contends that the district court failed to order a
complete accounting of the victims’ asserted restitution
amounts. He submits that the presentence report “contained
no information supporting the Government’s claim that
Mr. Robl owed $113,916.95” and failed to “identify[] the in-
                                                  36
dividual amounts claimed by each victim.”
   As a threshold matter, Mr. Robl has waived his
complete-accounting argument. See United States v. Fennell,

( … continued)
        ascertained, or other circumstances exist that make this
        requirement clearly impracticable, the probation officer
        shall so inform the court.
36 Appellant’s Br. 20.
26                                                  No. 20-1790

925 F.3d 358 (7th Cir. 2019). In Fennell, the defendant’s
restitution objections were limited to general findings of fact
related to loss and culpability, the arbitrary nature of the loss
calculation, and the witnesses’ accounting. Id. at 361.
Notably, the defendant failed to “say[] why he characterized
the evidence this way” or to “invoke § 3664(a) or its
complete-accounting mechanism.” Id.
    As in Fennell, when compared to the arguments that he
made in the district court, Mr. Robl’s challenges here “have a
‘different flavor’” than his contentions in the district court.
Id. In the district court, he failed to raise any specific objec-
tions to the restitution calculation provided in the presen-
tence report or offer any alternative restitution-specific
amount. Mr. Robl’s objections to the presentence report were
limited to the fraud-loss paragraphs. His counsel’s objections
at the March 31 status conference were limited to (1) wheth-
er the court had jurisdiction to order restitution and (2) his
right to cross-examine each witness because “[they didn’t]
                                                      37
know what those checks specifically were for.” Indeed,
Mr. Robl admits that his complete-accounting challenge “is a
                                                           38
different problem” than his jurisdictional challenge. The
complete-accounting challenge is also different in nature
from his much earlier request to cross-examine each victim
to verify that “the entire amounts paid had to do with




37 R.71 at 5.

38 Appellant’s Reply Br. 15.
No. 20-1790                                                    27

abatement processes or if there were other unrelated costs
                39
included.”
   In any event, under either an abuse-of-discretion or
plain-error standard, Mr. Robl’s challenge fails. Mr. Robl ar-
gues that a more detailed accounting of restitution was stat-
utorily required, “but he does not show—and we do not
find—that a [more] comprehensive presentence report
would have produced a different restitution amount in this
case.” Id. at 362. The district court derived its restitution fig-
ure from the parties’ earlier discussion surrounding the loss
amount for sentencing purposes. In that discussion, the
Government had submitted detailed schedules of the
eighty-eight client checks Mr. Robl deposited into his three
bank accounts. This list included the victim’s name, victim’s
address, and amount paid for each check. Mr. Robl, himself,
submitted his own schedules supporting his alternative
fraud loss amount.
    We are satisfied that the district court had before it suffi-
cient information to identify the names of the victims and
the amount owed to each. The evidence as a whole supports
the district court’s conclusions by a preponderance of the
evidence. Indeed, “it is hard to see value in requiring the dis-
trict court, without a more specific objection or demand, to
provide a more detailed independent discussion to justify
reaching the same figure.” Id.




39 R.71 at 5.
28                                                         No. 20-1790

                                    c.
    Mr. Robl next contends that the district court failed to
deduct the value of the services he provided from the total
amount of restitution owed. In his view, the district court
improperly relied on the loss amount framework set forth in
§ 2B1.1 of the Sentencing Guidelines to calculate restitution.
He correctly observes that “loss” and “restitution” are dif-
ferent, and that the restitution awards are to “be based on
the amount of loss actually caused by the defendant’s of-
         40
fense.” Calculating loss actually caused by his conduct,
Mr. Robl submits, requires subtracting the value of the ser-
vice he provided; accordingly, in his view, “the restitution
                              41
amount should be zero.”
    Mr. Robl did not take this position before the district
court. He instead argued that he may have performed other
sorts of legitimate services that must be subtracted from the
victim loss calculated by the Government. We therefore re-
view for plain error this new argument that the district court
should have subtracted the value of the asbestos abatement
service from the restitution award (which he submits was
the full price of services rendered).
   We cannot conclude that the district court committed
plain error in adopting the loss amount for the restitution
award. A defendant’s restitution obligation can be mitigated
by a demonstration that, despite the defendant’s malfea-
sance, some value was bestowed on the victim. United States


40 Appellant’s Br. 17 (quoting Rhodes, 330 F.3d at 953).

41 Id. at 26.
No. 20-1790                                                29

v. Allen, 529 F.3d 390, 396–97 (7th Cir. 2008). Here, however,
there is simply a failure of proof on the part of Mr. Robl to
challenge, in any adequate way, the Government’s evidence
of loss. The record contains documentation that Mr. Robl’s
victims paid the amounts reflected by the Government’s ev-
idence for a service that was not performed: asbestos remov-
al and disposal by a licensed contractor. Mr. Robl admitted
to his conduct and acknowledged the documentation sub-
mitted by the Government, but now seeks to counter that
documentation by his bald assertions without the support of
any documented proof. If his victims retained any value
from his work (and the circumstances set forth in the record
certainly suggest that it would have been a formidable task
to establish that they did), Mr. Robl was in the best position
to identify and substantiate that value. Yet his counsel indi-
cated that Mr. Robl had no evidence or affidavits to support
that position. By simply denying or questioning the accuracy
of the check schedules, without furnishing any evidence or
raising any specific challenges, Mr. Robl did not counter ad-
equately the submission of the Government.
                        Conclusion
    For these reasons, the judgment of the district court is
affirmed.
                                                 AFFIRMED